Citation Nr: 1453234	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II and, if so, whether service connection is warranted for the claimed disability.


WITNESSES AT HEARING ON APPEAL

Appellant, and J.G.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.  He died in 
December 2012, and the appellant is his surviving spouse, who has been substituted for the Veteran as the appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the appellant testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  At the hearing, representation was provided by the Texas Veterans Commission.  The paper and Virtual files, however, show no VA Form 21-22 executed by the appellant in favor of the Texas Veterans Commission.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the June 2005 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran's diabetes mellitus, type II was related to military service, to include herbicide exposure.

3.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that he set foot in the Republic of Vietnam during the Vietnam Era; he was also diagnosed with diabetes mellitus Type II which required management by restricted diet and so likely manifested to a compensable degree after service.


CONCLUSIONS OF LAWS

1.  The June 2005 rating decision, denying the claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for diabetes mellitus, type II; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for diabetes mellitus Type II presumed as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claim has been granted to the maximum extent possible, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

II.  New and Material Evidence 

The RO denied service connection for diabetes mellitus, type II in a June 2005 rating decision.  The Veteran was notified the next month.  The Veteran did not initiate an appeal.  The Board concludes that the June 2005 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for diabetes mellitus was denied in a June 2005 rating decision for lack of a nexus between the disability and service, or evidence of service in the Republic of Vietnam, or other exposure to herbicides, such that the Veteran would be entitled to presumptive service connection.  To reopen, new and material evidence must be received showing either the disability was related to service, or that the Veteran was present in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, or was otherwise exposed to herbicides during service. 

In February 2012 the Veteran's fellow service member submitted a statement asserting that he was stationed with the Veteran at the same Air Force Base in 1966, and that he and the Veteran were transferred to Thailand and made a stop in Da Nang, Vietnam.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. 
§ 3.156(a).

III.  Service Connection 

In August 2011, the Veteran filed a claim to reopen his claim for entitlement to service connection for diabetes mellitus, type II.  In November 2011, the RO issued a rating decision reopening the Veteran's claim, but denying the issue on the merits.  The Veteran perfected a timely appeal; however, he passed away in December 2012, prior to Board adjudication of his claim.  The Veteran's surviving spouse has been substituted as the appellant in this case.

The Veteran and the appellant have asserted that the Veteran's diabetes mellitus, type II should be service connected on a direct or presumptive basis due to exposure to Agent Orange during service.

Again, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran and the appellant argued that the Veteran was exposed to herbicides during service.  These statements are directed at the presumption of exposure for veterans who set foot on the landmass of Vietnam or served in its inland waterways.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

February 2002 private treatment records from K.P. show that the Veteran was diagnosed with diabetes, type II.  The report indicates that the Veteran was educated on diabetes meal planning, including carbohydrate counting and label reading, and the importance of exercise.  The Board finds the current disability element of service connection is well established.

Regarding an in-service event, the Veteran and the appellant claim the Veteran was exposed to Agent Orange in service.  The Veteran's DD Form 214 indicates the Veteran's military occupational specialty was that of Aircraft Maintenance Specialist, and that he received the national defense service medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  However, these awards do not affirmatively establish presence in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Simply stated, these awards were also provided to servicemen who never served in the Republic of Vietnam but otherwise provided aid and assistance to the Vietnam War effort. 

The Veteran's military personnel records show that he was stationed in Japan and Thailand, and participated in the Vietnam Air Offensive Campaign from June 1966 to March 1967.  However, again, in-country service in Vietnam was not indicated.

A February 2005 Personnel Information Exchange System (PIES) request initiated by the RO indicated an inability to determine whether the Veteran had in-country service in the Republic of Vietnam.

In his April 2005 VA examination, the Veteran stated that during service he was not stationed in Vietnam, but at least touched ground in Da Nang when his transport plane landed for about 2 hours.  He stated that he did not know of any Agent Orange exposure.  The examiner stated that it would be theoretically possible that the Veteran had brief exposure.

The examiner noted a recent diagnosis of type II diabetes, but stated that it seemed somewhat improbable that the Veteran actually had Agent Orange exposure.  The examiner went on to state that the Veteran's claims file was not present, and it was therefore impossible for the examiner to say whether there was any documentation that the Veteran was in Vietnam for at least a short period of time.  The examiner did note, however, that according to the Veteran's account, he was in Vietnam at least briefly, and there was at least a theoretical possibility that the Veteran could have had exposure to Agent Orange, though if the exposure had been significant, the Veteran would likely have a recollection of the event.

In January 2012, the Veteran requested that the RO obtain his pay records for the summer of 1966 as he contended that these records would show that he received combat pay for his stop in Da Nang.  A response in July 2012 from the Defense Finance and Accounting Service indicated that no pay records were found.  

In February 2012, C.F. submitted a statement asserting that he was stationed with the Veteran in Japan and Thailand during service.  He asserted that he and the Veteran were transferred from Japan to Thailand via cargo plane, and made many stops including to Da Nang, Vietnam.  He stated that they received combat pay for that month because they landed in Vietnam.

In February 2013, the appellant attended a Board Videoconference hearing.  The appellant again asserted that the Veteran was briefly exposed to Agent Orange when he had a layover in Da Nang, Vietnam, and also contended alternately that the Veteran was exposed to Agent Orange as a result of working on the flight line with planes that were used to spray Agent Orange.

The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds the Veteran's report of his presence in Vietnam during a brief layover in Da Nang while in transit from Japan to Thailand during service to be credible and corroborated by the February 2012 statement from C.H.  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Thus, the evidence establishes that the Veteran was exposed to herbicides during his period of service.  As such, the Veteran is entitled to the presumption of herbicide exposure as contemplated under 38 U.S.C. § 1116(f).  Diabetes mellitus Type II, moreover, is a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e).  

Where a disease is associated with in-service herbicide exposure, as is the case here, service connection is warranted if the disease manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The second relevant inquiry here, then, is whether the Veteran's type II diabetes was at a compensable level under the relevant law at any time since service.  Id.  The Board concludes that the record suggests that this is the case.  Type II diabetes is rated under Diagnostic Code 7913.  As reported in the February 2002 private treatment records, the Veteran's condition had at least been managed by regular diet and exercise.  As such, the Board finds that service connection for Diabetes mellitus Type II is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for diabetes mellitus, type II is reopened.

Service connection for diabetes mellitus Type II presumed as due to herbicide exposure is granted. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


